DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 32 are objected to because of the following informalities:  Regarding claim 18, the claim incorrectly recites “poly(p-pheylene-2,6-bezobisoxazole fibers.”  Regarding claim 32, the claim recites “an index penetration” instead of “an index of penetration.”  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8, 10, 13, 14, 16-20, 23-28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5, 6, 8, 10, 13, 14, 16-20, 23-28, and 32, claims 1, 3, 5, 23-25, and 32 recite properties directed to the fabric material, including a spray rating, water absorption, fluorine amount, and indexes of repellency and penetration.  However, claim 1 recites that the protective garment comprises a fabric material comprising inherently flame resistant fibers, the fabric material being treated with a durable water resistant composition.  It is unclear if the properties are referencing only the fabric material itself comprising inherently flame resistant fibers, or if the properties are referencing the fabric material when treated, or the protective garment itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 13, 14, 23-25, and 32, are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0090505 to Sworen.
Regarding claims 1, 3, 5, 6, 8, 10, 13, 14, 23-25, and 32, Sworen teaches compositions that provide water repellency and optionally stain release applied to surfaces of fibrous substrates wherein the composition is desirably non-fluorinated (Sworen, Abstract, paragraph 0072).  Sworen teaches that the composition provides increased durable water repellency comparable to water repellent compositions with higher fluorine content (Id., paragraph 0007).  Sworen teaches that the composition comprises a first polymer selected from a meth(acrylate) polymer or a urethane polymer and a second polymer selected from a urethane polymer comprising linkages of Formula I:
̶ Q ̶ NHC(O) ̶ X ̶	(I)
Wherein the hydrophobic compound further comprises at least one linkage selected from Formulas (IVa), (IVb), (IVc) or mixtures thereof:

    PNG
    media_image1.png
    98
    426
    media_image1.png
    Greyscale

Where R6 is selected from a hydroxy- or urethane-functional linear or branched C1 to C30 polyether or a hydroxy-or urethane-functional linear or branched polyester having a polyester backbone (Id., paragraphs 0008-0010, 0054). Sworen teaches that the composition further comprises a wax (Id., paragraphs 0069) and blocked isocyanate to further promote durability, wherein the blocked isocyanate is added in an amount up to about 20% by weight (Id., paragraph 0070).  Sworen teaches that the composition comprises additional components that provide surface effects such as softness (Id., paragraph 0068).
Sworen teaches that suitable fibrous substrates include fibers, yarns and fabrics made from synthetic fibers including aramids (Sworen, paragraph 0072), wherein the treated substrates are useful in a variety of applications including clothing and protective garments (Id., paragraph 0073).  Note that aramid fibers are inherently flame resistant fibers.  Sworen teaches that the composition is applied to the substrate individually or in combination with other textile finishes or surface treating agents (Id., paragraph 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of Sworen, wherein the composition comprises a mixture including an acrylic, an aliphatic polyester and polyether urethane, a blocked isocyanate, a wax, and a softener, motivated by the desire of forming a conventional water repellent composition for protective garments based on the totality of the teachings of Sworen.
Sworen does not appear to teach the claimed spray rating, water absorption, index of repellency and index of penetration properties.  However, Sworen teaches a substantially similar structure and composition as claimed.  Therefore, the claimed properties are deemed to be inherent to the structure in the prior art, since Sworen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 23-25, since Sworen does not appear to require any fluorine components in the composition and protective garment, and since the invention of Sworen is non-fluorinated, the fabric material of Sworen appears to be contain no fluorine.

Claims 1, 3, 5, 6, 8, 10, 13, 14, 16-19, 23-25, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sworen in view of USPN 6,192,520 to Underwood.
Regarding claims 1, 3, 5, 6, 8, 10, 13, 14, 16-19, 23-25, 32, and 36, the teachings of Sworen set forth above are incorporated herein.
Sworen does not appear to the claimed spray rating and water absorption rating or the structure of the protective garment, including the treatment impregnating the fabric material.  However, Underwood teaches a protective garment with improved water resistance, including an outer shell material and an inner lining for protective garments, wherein the outer shell is made from a fire resistant material coated or impregnated with a durable water resistant coating (Underwood, Abstract, column 2 lines 35-43, claim 1).  Underwood teaches that the outer shell maintains a spray rating of at least 70 even after 30 laundry cycles (Id., column 2 lines 44-52).  Underwood teaches that the outer shell can have a water absorption rating of less than about 8% (Id., column 2 lines 53-67).  Underwood teaches that the outer shell can be made from yarns to make a woven fabric, wherein the yarns are a mixture of aramid polymer fibers, such as para-aramid or meta-aramid and polybenzimidazole fibers, such as a 60/40 blend of para-aramid fibers and polybenzimidazole fibers (Id., column 9 lines 7-31).  Underwood teaches that fabrics having a tighter weave will generally have better spray ratings (Id., column 9 lines 33-39).  Underwood teaches that prior to applying a water resistant treatment, such as a fluorocarbon polymer, the fabric is scoured and then dried (Id., column 9 line 45 to column 10 line 20).  Underwood teaches that after the fabric is dried and heat set, a water resistant composition is applied to at least one side by spraying or printing or dipping into a bath, followed by heating to a temperature to dry and/or cure the coating (Id., column 10 lines 21-40). Underwood teaches that the process securely affixes the water resistant treatment to the fabric, allowing the treatments to withstand numerous laundry cycles and demonstrating super water absorption ratings (Id., column 10 line 41 to column 11 line 8).   Underwood teaches that garments made can be routinely laundered and used for an extended period of time without losing their ability to repel water (Id., column 9 lines 45-55).
Sworen establishes a non-fluorinated treatment composition providing similar or equivalent water repellency performance to fluorinated compositions, for use in protective garments comprising aramid fibers.  Underwood establishes a protective garment including aramid fibers and comprising a durable water resistant coating, formed by a process that securely affixes the water resistant treatment to the fabric, allowing the treatments to withstand numerous laundry cycles and demonstrating super water absorption ratings.  Underwood does not appear to recite that the properties are solely attainable with a fluorocarbon coating.  Since Sworen and Underwood are both directed to protective garments including aramid fibers and comprising water repellency, it is reasonable for one of ordinary skill to expect that the properties set forth by Underwood are both desirable and attainable for protective garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of Sworen, wherein the composition is applied by the process of Underwood, including impregnating the fabric with the composition, such that the resulting protective garment comprises a spray rating and water absorption as claimed, motivated by the desire of forming a conventional protective garment which can predictably be routinely laundered and used for an extended period of time without losing the ability to repel water.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of the prior art combination, wherein the fabric comprises a 60/40 blend of para-aramid fibers and polybenzimidazole fibers in the form of yarns, as taught by Underwood, motivated by the desire of forming a conventional protective garment comprising a fiber composition known in the art as being predictably suitable for fire resistant protective garment applications.
Additionally, regarding the claimed index of repellency and index of penetration, since the prior art combination teaches a substantially similar structure and composition as claimed, applied in a substantially similar manner, the claimed properties are deemed to naturally flow from the structure in the prior art.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 28, the prior art combination teaches a protective garment suitable for use by a firefighter to cover a predetermined portion of a wearer’s body (Underwood, column 2 lines 35-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of the prior art combination, wherein the protective garment includes a hood or gloves or footwear, as one of ordinary skill would readily recognize that covering such exposed portions of the body with fire resistant fabrics while fighting fires would be highly desirable and advantageous.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0090560 to Sworen in view of USPN 6,192,520 to Underwood, as applied to claims 1, 3, 5, 6, 8, 10, 13, 14, 16-19, 23-25, 32, and 36, and further in view of USPN 8,296,974 to Sonnenschein.
Regarding claims 14 and 28, the prior art combination appears to teach the claimed water resistant treatment, including an aliphatic polyester/polyether urethane.  Alternatively, Sonnenschein teaches a thermoplastic polyurethane containing structural units of polyester and polyether diols, wherein the polyurethane has good combinations of light transmission and clarity, tensile strength, low temperature flexibility, and high moisture vapor transmission rates (Sonnenschein, Abstract), suitable for use in exterior parts of footwear and other applications such as barrier layer for hospital gowns, where modulus, abrasion resistance, toughness and retention of properties in moist or wet conditions are important as in coatings (Id., column 7 lines 24-33).  Sonnenschein teaches that suitable polyester diols include aliphatic polyester diols (Id., column 4 line 64 to column 5 line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of the prior art combination, wherein the polyurethane composition comprises an aliphatic polyester and polyether urethane, as taught by Sonnenschein, motivated by the desire of forming a conventional protective garment comprising a urethane composition known in the art as providing advantageous properties such as light transmission and clarity, tensile strength, low temperature flexibility, abrasion resistance, toughness and retention of properties in moist or wet conditions.
Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of the prior art combination, wherein the polyurethane composition is applied to a garment such as footwear, as taught by Sonnenschein, motivated by the desire of forming a conventional protective garment comprising a structure known in the art to be predictably suitable for such compositions.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0090560 to Sworen in view of USPN 6,192,520 to Underwood, as applied to claims 1, 3, 5, 6, 8, 10, 13, 14, 16-19, 23-25, 32, and 36, and further in view of USPN 8,793,814 to DiIanni.
Regarding claim 20, the prior art combination teaches that the fabric comprises woven yarns.  The prior art combination does not appear to teach the claimed multifilaments.  However, DiIanni teaches a similar fire resistant garment made from a fabric containing a fiber blend, which is treated with a polymer composition (DiIanni, Abstract).  DiIanni teaches that the composition increases wind and water resistance, and that the polymer composition contains a polyurethane polymer (Id., column 3 lines 23-31).  DiIanni teaches that the polymer composition may comprise a fluoropolymer (Id., column 9 lines 10-14) and a blocked isocyanate (Id., column 10 lines 4-9).  DiIanni teaches that the fiber blend may include inherently flame resistant fibers, and that the fabric contains a plurality of yarns made from a plurality of fibers or filaments, including about 30% to about 60% by weight meta-aramid and para-aramid fibers in an amount from about 3% to about 15% by weight of the fabric (Id., column 2 line 54 to column 3 line 2, column 7 lines 15-18), and additionally polybenzimidazole fibers (Id., column 5 lines 50-54).  DiIanni teaches that the fiber blend is used to form yarns that are woven into a fabric, wherein all or some of the yarns may be made from continuous fibers such as filaments (Id., column 7 lines 4-18).  DiIanni teaches that the fabric can be used to make various articles of clothing including jacket and/or trousers (Id., column 4 lines 34-41) and gloves, boots and a hood (Id., column 11 line 58 to column 12 line 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of the prior art combination, wherein the yarns comprise multiflaments, as taught by DiIanni, motivated by the desire of forming a conventional protective garment comprising yarn structures known in the art to be predictably suitable for such applications, such as fire resistant garments.
Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective garment of the prior art combination, wherein the polyurethane composition is applied to a garment such as gloves or boots or a hood, as taught by DiIanni, motivated by the desire of forming a conventional protective garment comprising a structure known in the art to be predictably suitable for such compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786